On an application by respondent, in his own behalf, and on behalf of his infant son, for leave to serve a notice of claim, as a condition precedent to the commencement of an action against appellant, pursuant to subdivision 5 of section 50-e of the General Municipal Law, appellant defaulted, and the application was granted. The appeal is from an order denying appellant’s motion to open the default. Order modified on the law and the facts by adding to the ordering paragraph thereof the following: “insofar as such motion relates to the application made on behalf of Edward Tringle, an infant, and it is further Ordered that the motion by the Board of Education of the City of New York, insofar as it relates to the application of Timothy J. Tringle personally, be and the same hereby is granted on payment of $10 costs, and the application is restored to the motion calendar at Special Term, Part I, Kings County, for the 2nd day of June, 1947.” As so modified, the order is affirmed, without costs. The denial of the motion of the Board of Education, insofar as it related to the individual claim of Timothy J. Tringle, was, in our opinion, an improvident exercise of discretion. Hagarty, Acting P. J., Carswell, Adel and Nolan, JJ., concur.